


Exhibit 10.1




TERMINATION AGREEMENT

TERMINATION AGREEMENT dated as of October 31, 2013 (this “Agreement”) by and
between XUN ENERGY, INC. (“Company”), and PRODIGY ASSET MANAGEMENT, LLC. (“PAM”)
(the Company and PAM are each a “Party” and collectively the “Parties”).
 Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Investment Banking and Advisory Agreement
(defined below).

RECITALS

           WHEREAS, the Company and PAM are parties to that certain Financing
Facilities Agreement (the “FFA Agreement”), dated as of the 31st day of August
2012, pursuant to which the Company retained PAM to perform certain services in
connection with the business affairs of the Company and to assist the Company in
raising capital for the Company’s business;

WHEREAS, pursuant to the terms of this Agreement, and in exchange for (i) the
payment by the Company to PAM of the amount identified in Schedule I attached
hereto and (ii) the delivery of the number of shares identified in Schedule I
hereto of common stock of the Company from PAM to the Company (the “Settlement
Amount”) the Parties desire to terminate the FFA Agreement in all respects.

AGREEMENT

NOW THEREFORE, in consideration of the covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereto hereby agree as follows:

1. Termination.  Except as set forth in Section 3 of this Agreement or otherwise
within this Agreement, effective upon the Settlement Date (as defined below),
the FFA Agreement and all rights, obligations, interest, claims and causes of
action pursuant thereto shall automatically be canceled, terminated, released
and extinguished.

2. Settlement.  Each Party covenants and agrees to the other that the closing of
the transactions contemplated herein shall occur upon: (i) each Party’s receipt
via facsimile transmission or electronic mail of a duly completed and executed
counterpart of this Agreement, (ii) the Company’s payment made to PAM on
November 1, 2012 for $4,400.00 and (iii) the delivery by PAM to the Company of
the amount of shares of common stock of the Company identified in Schedule I
attached hereto.  The date on which the closing referred to in this Section 2 is
completed is herein referred to as the “Settlement Date.”  On the Settlement
Date, each of the Company and PAM will be deemed to have performed and satisfied
in full all of its obligations, and to have received all of its benefits, under
the FFA Agreement.

3. Surviving Rights and Obligations.  Notwithstanding any other provision of
this Agreement, the rights, obligations, liabilities and indemnities of the
Parties hereto under the FFA Agreement which resulted from a breach of any of
the Parties representations, warranties, covenants, agreements or indemnities
set forth in the FFA Agreement shall, in each case, remain in full force and
effect and shall survive the termination of the FFA Agreement and the execution,
delivery and performance of this Agreement.  

4. Representations.  Each of the Parties represents warrants and acknowledges to
the other, as of the date hereof and as of the Settlement Date, that:

(i)

except as set forth in Schedule 3 attached hereto it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and it has full power and authority and has taken all action
necessary to execute and deliver this Agreement and all documents executed and
delivered by it hereunder, and to fulfill its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby;

(ii)

the making and performance by it of this Agreement and all documents executed
and delivered by it hereunder, and the fulfillment of its obligations hereunder
and thereunder, do not and will not violate any provisions of its constituent or
governing documents or any statute, law, order, rule or regulation of the
jurisdiction under which it exists, any other law or regulation applicable to it
or any material agreement to which it is a party;

(iii)

this Agreement and all documents required to be executed by it hereunder have
been duly and validly authorized and executed and delivered to it and constitute
its legal, valid and binding obligations, enforceable in accordance with the
respective terms hereunder and thereunder (except that enforceability thereof
may be limited by bankruptcy, insolvency or other similar laws of similar
applicability affecting the enforcement of creditors’ rights generally and by a
court’s discretion in relation to equitable remedies);

(iv)

all approvals, authorizations or other actions by, or filings with, any
governmental authority necessary for the validity or enforceability of its
obligations under this Agreement and all documents to be executed and delivered
by it hereunder have been obtained; and

(v)

it has not breached any of its representations, warranties or agreements under
the FFA Agreement.

5. Indemnification.   The Company  agrees to indemnify and hold harmless PAM and
its directors, officers, employees and agents (“PAM Indemnities”) from and
against any and all losses, claims, damages, liabilities and related expenses
(including without limitation reasonable legal fees and expenses) incurred by or
threatened against the PAM Indemnities or any of them, caused by, arising out of
or resulting from or related to PAM’s breach of any representation, warranty,
covenant or agreement made by it in this Agreement.



(b)

PAM agrees to indemnify and hold harmless the Company and its directors,
officers, trustees, trustors and beneficiaries, employees and agents (“the
Company Indemnities”) from and against any and all losses, claims, damages,
liabilities and related expenses (including without limitation reasonable legal
fees and expenses) incurred by or threatened against the Company Indemnitees or
any of them, caused by, arising out of or resulting from or related to PAM’s
breach of any representation, warranty, covenant or agreement made by it in this
Agreement.

6. Amendments; Entire Agreement.  This Agreement constitutes the entire
agreement of the Parties with respect to the subject matter referred to herein
and supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements or representations of every nature whatsoever with respect thereto.
 This Agreement cannot be amended, modified or supplemented except by an
instrument in writing executed by all the Parties.



7. Further Assurances.

From and after the date hereof, each Party covenants and agrees to execute and
deliver all such agreements, instruments and documents and to take all such
further actions as the other Party may reasonably deem necessary from time to
time (at the requesting Party’s sole cost and expense) to carry out the intent
and purpose of this Agreement and to consummate the transactions contemplated
hereby.

8. Controlling Document.  To the extent that there are any inconsistencies
between this Agreement and the FFA Agreement, the Parties intend that, as
between the Parties, this Agreement shall govern and control.



9. Counterpart Execution: Telecopies.

This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be an original, but all of which together
shall constitute one agreement binding on the Parties.  Transmission by
telecopier or electronic transmission of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.

10. Binding Agreement; Survival.  This Agreement, including without limitation
the representations, warranties, covenants and indemnities contained herein,
shall be binding upon, shall inure to the benefit of, and shall be enforceable
by, the Parties and their respective successors and assigns.  

11. Notices.  Notices required hereunder will be given by telefax, followed
immediately by delivery of copies thereof via overnight courier or
hand-delivery, to the Parties’ respective addresses and telefax numbers set
forth in the FFA Agreement.

12. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

13. Waiver of Jury Trial; Jurisdiction.   Each Party hereby waives trial by jury
and irrevocably consents to the non-exclusive personal jurisdiction of the
courts of the State of New York and of the United States of America sitting in
the Southern District of New York, in any action to enforce, interpret or
construe any provision of this Agreement.

14. Limitation of Recourse.  Notwithstanding anything contained in this
Agreement to the contrary, the Parties agree that no general or limited partner,
shareholder, director, officer, trustee, other controlling person or entity,
trustor, beneficiary, employee, attorney or other agent or independent
contractor of any Party hereto (each an “Exculpated Person”) shall be personally
liable for any obligation or liability of such Party under this Agreement; and
 all obligations and liabilities of any Party under this Agreement are
enforceable solely against such Party’s assets and not against any assets of any
Exculpated Person.

15. Expenses.  Each Party shall bear its own respective costs, expenses and
disbursements, including without limitation reasonable attorneys’ fees, costs,
expenses and disbursements, in connection with this Agreement.




[Signatures on the following page]











IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

XUN ENERGY, INC.,

 as the Company







By: /s/ Jerry G. Mikolajczyk 

Name: Jerry G. MikolajczykTitle:   President, CEO, CFO and Director










PRODIGY ASSET MANAGEMENT, LLC,

 as PAM







By: /s/ Ezekiel Rahman 

Name: Ezekiel Rahman

Title:  President & CEO











SCHEDULE I

 Amount paid by the Company on November 1, 2012 to PAM: $4,800.00

Number of shares of common stock of the Company to be delivered by PAM to the
Company:  20,000,000






